Citation Nr: 0615127	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for 
patellofemoral syndrome of the right knee with 
osteoarthritis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1982 and from December 1988 to December 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for 
patellofemoral syndrome of the right knee with osteoarthritis 
and assigned a noncompensable evaluation effective from 
January 1, 2003.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

A hearing was held on February 15, 2006, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for tinnitus and for proteinuria and hematuria as 
well as entitlement to a higher initial evaluation for 
hypertension, bilateral high frequency hearing loss, a low 
back strain with degenerative changes, follicular dermatitis, 
and residuals of numbness of the third, fourth, and fifth 
fingers of the left hand.  However, in his August 2003 VA 
Form 9, the veteran specifically stated that he was only 
appealing the issue of entitlement to a higher initial 
evaluation for patellofemoral syndrome of the right knee with 
osteoarthritis.  As such, the veteran has not filed a 
substantive appeal for the other issues. See 38 C.F.R. § 
20.202. Accordingly, the issues of entitlement to service 
connection for tinnitus and for proteinuria and hematuria as 
well as entitlement to a higher initial evaluation for 
hypertension, bilateral high frequency hearing loss, a low 
back strain with degenerative changes, follicular dermatitis, 
and residuals of numbness of the third, fourth, and fifth 
fingers of the left hand no longer remain in appellate status 
and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reasons for Remand: To obtain additional treatment records 
and to afford the veteran a more recent VA examination. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

In this case, it appears that there may additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at his February 
2006 hearing that he was currently receiving treatment from a 
private physician.  More specifically, he identified a 
private physician who had issued him a knee brace 18 months 
earlier and had also prescribed him medication.  However, the 
claims file does not contain any treatment records 
documenting such treatment.  In fact, the evidence of record 
does not include any treatment records from a private 
physician.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's patellofemoral syndrome of the 
right knee with osteoarthritis.
In addition, the Board notes that the veteran was afforded a 
VA examination in March 2003 in connection with his claim for 
service connection for a right knee disorder.  Following the 
grant of service connection by the RO in an April 2003 rating 
decision, the veteran expressed his disagreement with the 
disability evaluation assigned his service-connected right 
knee disability.  However, the Board notes that the March 
2003 VA examination report does not contain the findings 
necessary to determine whether the veteran is entitled to a 
higher initial evaluation.  More specifically, the examiner 
did not indicate whether the veteran had painful motion, and 
if so, at what point in the range of motion testing pain was 
experienced.  DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995).  
Nor did the March 2003 VA examiner discuss whether there was 
any objective evidence of pain, excess fatigability, 
incoordination, or weakness.  38 C.F.R. §§ 4.40, 4.45.  
Therefore, the Board is of the opinion that a more recent VA 
examination is in order in this case for the purpose of 
ascertaining the current severity and manifestations of the 
veteran's service-connected right knee disability.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
right knee disability.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with 
the claims file.  A specific request 
should be made for treatment records 
from the private physician, S.T., M.D., 
identified by the veteran in his 
February 2006 hearing testimony before 
the Board.  A VA Form 21-4142 signed by 
the veteran is already in the claims 
file authorizing release of Dr. T.'s 
records.

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected patellofemoral syndrome of 
the right knee with osteoarthritis.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected right knee disability.  The 
examiner should provide the range of 
motion of the right knee in degrees, 
and he should indicate whether there is 
any painful motion or recurrent 
subluxation.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's right knee disability under 
the rating criteria.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  At the hearing in February 
2006, the veteran specifically requested 
consideration of his claim on an 
extraschedular basis, and so the RO 
should consider his claim under the 
provisions of 38 C.F.R. § 3.321(b).  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





